Title: James Madison to Harrison Blanton and Jacob Swigert, 29 April 1826
From: Madison, James
To: Swigert, Jacob,Blanton, Harrison


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        Know all men by these presents that I James Madison of the County of Orange & State of Virginia, do
                            hereby constitute & appoint Harrison Blanton & Jacob Swigert or either of them, my lawful Attornies for me
                            & in my name to sell assign and transfer to Mrs. Lucy Todd of the Town of Frankfort & State of Kentucky
                            ninety nine shares of the Stock of the Frankfort Bridge Company now standing in my name on the Books of said Company, and
                            which were transferred to me by Thomas Todd deceased, hereby ratifying & confirming whatever my Said Attornies or
                            either of them may lawfully do in the premises.
                        Written & signed with my own hand, with my seal affixed this 29th. day of April 1826.
                        
                            James Madison [Seal]
                        
                    WitnessA MadisonAbram Eddins
                        